DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8 third from last line, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1,8 recites the limitation "the electronic management system" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “a power supply management device as claimed in claim 8” but claim 8 is devoid of a “power supply management device.”  The metes and bounds of the claim cannot be determined and are therefore indefinite. 

Dependent claims rejected due to dependency from rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-9,11-13,17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanaka US 2005/0020407.
In Re 1,8 Tanaka teaches:
A method and device for regulating the speed of an internal combustion engine which drives a disengageable device (clutch paras 3,18 fig 1 item 11), in which method said regulation of the engine speed is effected in accordance with a first mode when the disengageable device is not driven by the engine (disconnection para 25 fig 4) and in accordance with a second mode when the disengageable 
- estimating the resistive torque exerted on the engine by the disengageable device (construed as crankshaft rotation variation coefficient being an estimate of resistive engine torque by virtue of the physical relationship between the torque and the rotation), 
- changing a binary value (clutch connection state is binary as either connected or disconnected, i.e. two states, further programmed computer machine language is known as binary of ECU 15) representative of the engaged or disengaged state of the disengageable device from a first value representative of the disengaged state to a second value representative of the engaged state when the estimated resistive torque is higher (crank rotation variation coefficient taken as inverse measure of resistive torque, therefore satisfying “higher than” threshold for engagement) than a first predetermined threshold (TSRAT) for a first predetermined period of time (inherent clock time of ECU processor), and 
- changing said binary value representative of the engaged or disengaged state of the disengageable device from the second value representative of the engaged state to the first value representative of the disengaged state when, for a second predetermined period of time (taken as another time of evaluation), the estimated resistive torque is lower than a second threshold possibly (see 35 USC 112b above) equal (taken as same threshold TSRAT) to the first threshold, the binary value representative of the engaged or disengaged state of the disengageable device being provided to the electronic management system of the engine (15 fig 3)(at least figs 1-4 paras 1-31).
In Re 2-4,7,9 Tanaka teaches:
2. (currently amended) The regulation method as claimed in claim 1, during the change of the binary value representative of the engaged or disengaged state of the disengageable device from the 
3. (currently amended) The regulation method as claimed in 1, wherein the change of the binary value representative of the engaged or disengaged state of the disengageable device from the second value representative of the engaged state to is-the first value representative of the disengaged state is carried out when it is simultaneously the case that, for a second predetermined period of time: i) the estimated resistive torque is lower than the second threshold (inherent to aforementioned crank rotation variation coefficient taken as inverse measure of resistive torque, therefore satisfying “higher than” threshold for engagement), and ii) the variation in the engine speed per unit time is higher than a predefined acceleration threshold (see fig 4 crank rotation coefficient > TSRATS clutch disconnected).  
4. (currently amended) The regulation method as claimed in 1, wherein the resistive torque exerted on the engine by the disengageable device is estimated from the torque produced by the combustion inside the engine, from which torque is removed, both the torque associated with the internal friction in the engine, and also, the acceleration torque which corresponds to J d_omega/d_t in which J corresponds to the moment of inertia of the device which is driven by the engine and d_omega/d_t corresponds to the variation in the engine speed over time (the correspondence of inhert physical characteristics and natural phenomenon of the engine clutch system is manifested in the observation of the system, i.e. the measurement and estimation contains the claimed system charactersistics).  
7. (currently amended) A non-transitory computer-readable medium on which is stored a computer program, comprising a series of code instructions for implementing a method for regulating the speed of an internal combustion engine which drives a disengageable device as claimed in 1, when said method is implemented by a computer (15-17 fig 2).

In Re 11-13,17-19 rejected over in re 1-4 as taught by Tanaka as described above, see 35 USC 112b rejections above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2005/0020407 in view of Genise et al US 6,500,093.
In Re 6, Tanaka teaches wherein the resistive torque exerted on the engine by the disengageable device is estimated from the torque produced by the combustion inside the engine, from which torque is removed, both the torque associated with the internal friction in the engine, and also, the acceleration torque which corresponds to J d_omega/d_t in which J corresponds to the moment of inertia of the device which is driven by the engine and d_omega/d_t corresponds to the variation in the engine speed over time (the correspondence of inhert physical characteristics and natural phenomenon of the engine clutch system is manifested in the observation of the system, i.e. the measurement and estimation contains the claimed system charactersistics).  
Tanaka does not teach although Genise teaches wherein a stored value representative of the moment of inertia of the disengageable device is adapted by ignoring the variation in the internal friction of the engine (col 2 ll 5-10 and col 10 ll 20-30). Genise further teaches simplification of calculation by ignoring variation (col 10 ll. 20-30).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Genise’s ignoring variation to Tanaka’s method to simplify calculation.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka US 2005/0020407 in view of Hauser et al US 4,016,709.
In Re 10, Tanaka teaches the limitations and engine of claims 8-9 as described above (see 35 USC 112b rejection above).  Tanaka is silent as to however Hauser teaches a lawnmower comprising a disengageable cutting blade (title abstract). Hauser further teaches disengaging cutting blade improves safety abstract. It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to ad lawnmower comprising a disengageable cutting blade to Tanaka’s engine to safely cut grass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747